Slip Op. 20-107

               UNITED STATES COURT OF INTERNATIONAL TRADE


YAMA RIBBONS AND BOWS CO.,

                     Plaintiff,

                v.

UNITED STATES,                                   Before: Timothy C. Stanceu, Chief Judge
                     Defendant,                  Court No. 18-00054
               and

BERWICK OFFRAY, LLC,

                     Defendant-Intervenor.



                                         JUDGMENT

       Before the court are the Final Results of Redetermination Pursuant to Court Remand

(Feb. 21, 2020), ECF No. 37-1 (the “Remand Redetermination”), submitted by the International

Trade Administration, U.S. Department of Commerce, in response to the order of this court in

Yama Ribbons and Bows Co. v. United States, 43 CIT __, 419 F. Supp. 3d 1341 (2019)

(“Yama”). Also before the court are letters by plaintiff (Apr. 1, 2020), ECF No. 42, and

defendant-intervenor (Apr. 1, 2020), ECF No. 41, which state that the parties have no comments

on, and raise no objections to, the Remand Redetermination. Upon review, the court concludes

that the Remand Redetermination complies with the court’s order in Yama and that, no party

having objected, the Remand Redetermination should be sustained.

       Therefore, upon consideration of the Remand Redetermination and all papers and

proceedings had herein, and upon due deliberation, it is hereby
Court No. 18-00054                                                                       Page 2


          ORDERED that the Remand Redetermination be, and hereby is, sustained; and it is
further

       ORDERED that the entries at issue in this litigation shall be liquidated in accordance
with the final court decision in this action.

                                                            V7LPRWK\&6WDQFHX
                                                           _____________________________
                                                           Timothy C. Stanceu, Chief Judge

Dated: July 31, 2020
       New York, New York